FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 2, 2022

                                      No. 04-22-00145-CR

                                      Bobby BORDELON,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-2215-CR-C
                        Honorable William D. Old III, Judge Presiding


                                         ORDER

        Appellant’s court-appointed attorney filed a brief and motion to withdraw pursuant
to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues
to raise on appeal. Counsel certifies he served copies of the brief and motion on appellant, and
informed appellant of his right to review the record and file his own brief, and has explained to
appellant the procedure for obtaining the record. See Nichols v. State, 954 S.W.2d 83, 85 (Tex.
App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San
Antonio 1996, no pet.).

        Appellant may obtain a copy of the appellate record by filing a written request, no
later than August 16, 2022, with either the clerk of the trial court, County District Clerk Linda
Balk, 211 W. Court Street, Sequin, Texas 78155 or with this court, the Fourth Court of Appeals,
Cadena-Reeves Justice Center, 300 Dolorosa, Suite 300, San Antonio, Texas 78205-3037.

        If appellant files a written request for the record with the trial court clerk, Ms. Balk is
ORDERED to immediately (1) send a copy of the record to appellant and (2) file written notice
with this court that the record has been sent to appellant.

       We further ORDER the Clerk of this Court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.
                                                                                           FILE COPY

        If, after reviewing the record, appellant desires to file a pro se brief, he must do so within
forty-five days from the date this court receives written notice that the record was sent to
appellant by the district clerk. If appellant files a pro se brief, the State may file a responsive
brief no later than thirty days after the date appellant’s pro se brief is filed in this court.
Alternatively, if appellant does not file a timely pro se brief, the State may file a brief in response
to counsel’s brief no later than thirty days after the pro se brief is due.

       We further ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN
ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82
(1988); Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008).




                                                       _________________________________
                                                       Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court